 

--------------------------------------------------------------------------------

Exhibit 10.2

 
MINIMUM EQUITY GUARANTY


GUARANTY (this “Guaranty”) made as of the 29th day of September, 2006 by MAGUIRE
PROPERTIES, L.P., a Maryland limited partnership (“Guarantor”) having an office
at 1733 Ocean Avenue, Suite 400, Santa Monica, California 90401, in favor of
EUROHYPO AG, NEW YORK BRANCH, having its principal office at 1114 Avenue of the
Americas, New York, New York 10036, as Administrative Agent for the Lenders
referred to below (in such capacity, together with its successors in such
capacity, the “Administrative Agent”).




W I T N E S S E T H:


WHEREAS, MAGUIRE PROPERTIES-3161 MICHELSON, LLC, a Delaware limited liability
company (“3161”), MAGUIRE PROPERTIES-PARK PLACE PS2, LLC, a Delaware limited
liability company (“PS2”), and MAGUIRE PROPERTIES-PARK PLACE PS5, LLC, a
Delaware limited liability company (“PS5”) (individually and collectively,
jointly and severally, “Borrower”), certain lenders (collectively, the
“Lenders”) and the Administrative Agent are parties to a Construction Loan
Agreement dated as of the date hereof (said Construction Loan Agreement, as
modified, amended, supplemented and in effect from time to time, being herein
called the “Loan Agreement”; and, except as otherwise herein expressly provided,
all terms defined in the Loan Agreement are being used herein as defined
therein), which Loan Agreement provides, among other things, for Loans to be
made by the Lenders to Borrower in an aggregate principal amount not exceeding
$240,000,000 in connection with the Project, such Loans to be (i) evidenced by,
and repayable with interest thereon in accordance with, various Notes to be
executed and delivered to the respective order of the Lenders and (ii) secured
by, among other things, the Mortgage;


WHEREAS, Guarantor owns one hundred percent (100%) of the ownership in Borrower
and as a result shall directly benefit from the making of the Loans by the
Lenders to Borrower; and


WHEREAS, the Lenders are unwilling to make the Loans unless this Guaranty is
executed by Guarantor and delivered to the Administrative Agent and the Lenders.


NOW, THEREFORE, in order to induce the Lenders to make the Loans, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Guarantor hereby agrees to guarantee the Guaranteed Obligations
(as hereinafter defined) upon the following terms:


Section 1. Guaranty.


1.01. Guaranteed Obligations. Guarantor hereby absolutely, unconditionally and
irrevocably guarantees to the Administrative Agent (on behalf of the Lenders)
the payment in full of the unpaid amount of the Delayed Equity Contribution,
which obligations shall be paid: (1) when due by Borrower under the Loan
Agreement or (2) immediately upon the occurrence and continuance of an “Event of
Default” (as such term is defined in the Loan Agreement),

 


--------------------------------------------------------------------------------





regardless of whether the unpaid amounts of the Delayed Equity Contribution are
then due by Borrower under the Loan Agreement or whether all conditions
(including, without limitation, any condition requiring the disbursement by the
Lenders of Loans in a like amount) applicable to the payment of such sums by
Borrower under the Loan Agreement have been satisfied (collectively, the
"Guaranteed Obligations"). The Guarantors hereby further agree that if the
Borrower shall fail to pay in full when due (whether at stated maturity, by
acceleration or otherwise) any of the Guaranteed Obligations, the Guarantors
will immediately pay the same, upon demand. All payments by the Guarantors on
account of this Guaranty shall be paid in Dollars. Each and every default under
the Loan Documents shall give rise to a separate cause of action hereunder by
the Lenders and separate suits may be brought hereunder as each such cause of
action arises.


1.02. Obligations Unconditional. The obligations of Guarantor under this
Guaranty are absolute and unconditional, irrespective of the value, genuineness,
validity, regularity or enforceability of the Loan Documents, or any
substitution, release or exchange of any other guaranty of or security for any
of the Guaranteed Obligations or the Loans, and, to the fullest extent permitted
by Applicable Law, irrespective of any other circumstance whatsoever which might
otherwise constitute a legal or equitable discharge or defense of a surety or
guarantor, it being the intent of this Section 1.02 that the obligations of
Guarantor hereunder shall be absolute and unconditional under any and all
circumstances and shall not be released, discharged or in any way affected or
impaired by any thing, event, happening, matter, circumstance or condition
whatsoever (whether or not Guarantor shall have any knowledge or notice thereof
or shall consent thereto). In furtherance of the foregoing and without limiting
the generality thereof, Guarantor agrees as follows:


(a) This Guaranty is a guaranty of payment and performance when due and not of
collection.


(b) The obligations of Guarantor hereunder are independent of the obligations of
Borrower or Guarantor under the other Loan Documents to which they are a party
and the obligations of any other guarantor of the obligations of Borrower under
the Loan Documents, and a separate action or actions may be brought and
prosecuted against Guarantor whether or not any action is brought against
Borrower or any other guarantors and whether or not Borrower is joined in any
such action or actions.


(c) Payment, performance or completion by Guarantor, or any other guarantor, of
a portion, but not all, of the Guaranteed Obligations shall in no way limit,
affect, modify or abridge Guarantor’s liability for any portion of the
Guaranteed Obligations which has not been paid, performed or completed. Without
limiting the generality of the foregoing, if the Administrative Agent (or any of
the Lenders) is awarded a judgment in any suit brought to enforce Guarantor’s
covenant to pay, perform or complete a portion of the Guaranteed Obligations,
such judgment shall not be deemed to release Guarantor from its covenant to pay,
perform or complete the portion of the Guaranteed Obligations that is not the
subject of such suit, and such judgment shall not, except to the extent
satisfied by Guarantor, limit, affect, modify or abridge any other guarantor’s
liability in respect of the Guaranteed Obligations.



 

2

--------------------------------------------------------------------------------





(d) The Administrative Agent on behalf of the Lenders (subject to the terms of
the Loan Documents), upon such terms as it deems appropriate, without notice or
demand and without affecting the validity or enforceability of this Guaranty or
giving rise to any reduction, limitation, impairment, discharge or termination
of Guarantor’s liability hereunder, from time to time may (i) renew, extend,
accelerate, increase the rate of interest on, or otherwise change the time,
place, manner or terms of payment or performance under the Loan Documents, (ii)
settle, compromise, release or discharge, or accept or refuse any offer of
performance with respect to, or substitutions for, the Guaranteed Obligations or
any Loan Document and/or subordinate the payment of the same to the payment of
any other obligations; (iii) request and accept other guaranties of any of
Borrower’s obligations under the Loan Documents and take and hold security for
the payment or performance of this Guaranty or the Loan Documents; (iv) release,
surrender, exchange, substitute, compromise, settle, rescind, waive, fail to
perfect its security interest in, alter, subordinate or modify, with or without
consideration, any security for payment or performance of Borrower’s obligations
under the Loan Documents, any other guaranties of the Loans, or any other
obligation of any Person (including any other guarantor) with respect to the
Loans; (v) enforce and apply any security now or hereafter held by or for the
benefit of the Administrative Agent and the Lenders in respect of this Guaranty
or the Loans and direct the order or manner of sale thereof, and to bid at any
such sale, or exercise any other right or remedy that the Administrative Agent
or the Lenders may have against any such security, in each case as in its
discretion may determine consistent with any applicable security agreement,
including foreclosure on any such security pursuant to one or more judicial or
nonjudicial sales, even though such action operates to impair or extinguish any
right of reimbursement or subrogation or other right or remedy of Guarantor
against Borrower or any security for the Guaranteed Obligations; (vi) apply any
payments or recoveries from Borrower, Guarantor or any other source, and any
proceeds of any security, to the Guaranteed Obligations in such manner, order
and priority as the Administrative Agent may elect (whether or not those
obligations are guaranteed by this Guaranty or secured at the time of the
application); and (vii) exercise any other rights available to it under the Loan
Documents. The Administrative Agent may take any of the foregoing actions upon
any terms and conditions as the Administrative Agent may elect, without giving
notice to Guarantor or obtaining the consent of Guarantor and without affecting
the liability of Guarantor to the Administrative Agent or the Lenders.


(e) This Guaranty and the obligations of Guarantor hereunder shall be valid and
enforceable and shall not be subject to any reduction, limitation, impairment,
discharge or termination for any reason (other than payment in full of the
outstanding Loans, together with all other amounts due to the Administrative
Agent and the Lenders under the Loan Documents and the termination of any
remaining Commitments, or performance in full of the Guaranteed Obligations),
including, without limitation, the occurrence of any of the following, whether
or not Guarantor shall have had notice or knowledge of any of them: (i) any
failure or omission to assert or enforce or agreement or election not to assert
or enforce, or the stay or enjoining, by order of court, by operation of law or
otherwise, of the exercise or enforcement of, any claim or demand or any right,
power or remedy (whether arising under the Loan Documents, at law, in equity or
otherwise) with respect to the Guaranteed Obligations or the Loan Documents, or
with respect to any other guaranty of or security for the payment or performance
of the Guaranteed Obligations or the Loans; (ii) any rescission, waiver,
amendment or modification of, or any consent to departure from, any of the terms
or provisions (including, without limitation,

 

3

--------------------------------------------------------------------------------





provisions relating to events of default) of the Loan Documents, Project
Documents, the Plans and Specifications, the Construction Schedule, the Budget
or of any other guaranty or security for the Guaranteed Obligations or the
Loans, in each case whether or not in accordance with the terms of the Loan
Documents or any agreement relating to such other guaranty or security; (iii)
any Loan Document at any time being found to be illegal, invalid or
unenforceable with respect to Borrower; (iv) the application of payments
received from any source (other than payments received pursuant to this Guaranty
or the other Loan Documents or from the proceeds of any security for the
Guaranteed Obligations or the Notes except to the extent such security also
serves as collateral for indebtedness other than the Guaranteed Obligations or
the Notes) to the payment of indebtedness other than the Loans, even though the
Administrative Agent and/or the Lenders might have elected to apply such payment
to any part or all of the Loans; (v) the Administrative Agent’s consent to the
change, reorganization or termination of the ownership structure or existence of
Borrower or any of its Affiliates and to any corresponding restructuring of the
Loans, including, without limitation, the Guaranteed Obligations; (vi) any
failure to perfect or continue perfection of a security interest in any
collateral which secures any of the Loans, including, without limitation, the
Guaranteed Obligations; (vii) any defenses, set-offs or counterclaims that
Borrower may assert against the Administrative Agent or any of the Lenders in
respect of the Loans, including, without limitation, the failure of
consideration, breach of warranty, payment, statute of frauds, statute of
limitations, accord and satisfaction and usury, other than payment or
performance of such obligations under the Loan Documents to the extent
encompassed in the Guaranteed Obligations; (viii) the acquisition or transfer of
title to the Project to the Administrative Agent, any of the Lenders, any
Affiliate of the Lenders or any designee of the Administrative Agent or the
Lenders (including, without limitation, any purchaser through foreclosure, deed
in lieu or otherwise); (ix) any act or event which might otherwise discharge,
reduce, limit or modify Guarantor’s obligations under this Guaranty; (x) any
waiver, extension, modification, forbearance, delay or other act or omission of
the Administrative Agent or the Lenders, or their failure to proceed promptly or
otherwise as against Borrower, Guarantor or any security; (xi) any action,
omission or circumstance which might increase the likelihood that Guarantor may
be called upon to perform under this Guaranty or which might affect the rights
or remedies of Guarantor as against Borrower; or (xii) any dealings occurring at
any time between Borrower and the Administrative Agent or any Lender, whether
relating to the Guaranteed Obligations or otherwise; and any other thing or
omission, or delay to do any other act or thing, which may or might in any
manner or in any extent vary the risk of Guarantor as an obligor in respect of
the Guaranteed Obligations.


(f) Whether or not Guarantor’s obligations under this Guaranty are subject to
any maximum dollar amount or any other limitation expressly set forth in this
Guaranty, Guarantor’s liability under this Guaranty shall not be impaired,
reduced or affected by reason of Administrative Agent’s and/or any Lender’s
application of any payments received from any source (i) to the payment of any
obligation or indebtedness of Borrower which is not part of the Guaranteed
Obligations, even though Administrative Agent and/or any such Lender might
lawfully have elected to apply such payment to any part or all of the Guaranteed
Obligations or (ii) to the payment of any of the Guaranteed Obligations (whether
or not such payment might reduce the outstanding amount of the Guaranteed
Obligations to a sum that is less than the maximum dollar liability, if any, of
Guarantor expressly set forth herein), unless and until such payment shall have
become indefeasible, the amount so paid shall no longer be available for

 

4

--------------------------------------------------------------------------------





future advance under the Loans, and the Loans and all other Guaranteed
Obligations shall have been indefeasibly paid and performed in full; it being
the intention of the parties that, notwithstanding any payments applied in
reduction of the Guaranteed Obligations from any source, Guarantor shall be and
remain fully liable for the payment of all of the Guaranteed Obligations until
the Loans and all other Guaranteed Obligations have been indefeasibly paid and
performed in full and the Lenders shall have no further or continuing obligation
to make any additional advances of the Loans to Borrower. As used herein, an
“indefeasible” payment shall mean and refer to a payment that is no longer
subject to potential disaffirmance, impairment, set aside, offset, recoupment,
defeasance, recovery, disallowance, or recapture pursuant to the provisions of
any federal or state law, regulation or order applicable to or governing
creditors’ rights, including without limitation Title 11 of the United States
Code, as amended, either by reason of the passage of time following such payment
or the final judgment of a court of competent jurisdiction establishing the
unassailable right of the party receiving such payment to retain such payment
without reduction, offset, or other impairment.


1.03. Waivers by Guarantor. Guarantor hereby waives, for the benefit of the
Administrative Agent and the Lenders:


(a) any right to require the Administrative Agent or the Lenders, as a condition
of payment or performance by Guarantor, to (i) proceed against Borrower, any
other guarantor of the Guaranteed Obligations or any other Person, (ii) proceed
against or exhaust any security held from Borrower, any such other guarantor or
any other Person, (iii) proceed against or have resort to any balance of any
deposit account or credit on the books of the Lenders in favor of Borrower or
any other Person, or (iv) pursue any other remedy in the power of the
Administrative Agent or any of the Lenders whatsoever;


(b) any defense arising by reason of the incapacity, lack of authority or any
disability or other defense of Borrower, including, without limitation, any
defense based on or arising out of the lack of validity or the unenforceability
of the Guaranteed Obligations or any agreement or instrument related thereto or
by reason of the cessation of the liability of Borrower from any cause other
than payment and performance in full of the Guaranteed Obligations;


(c) any defense based upon any statute or rule of law which provides that the
obligation of a surety must be neither larger in amount nor in other respects
more burdensome than that of the principal;


(d) any defense based upon the Administrative Agent’s or any of the Lender’s
errors or omissions in the administration of the Loans, including, without
limitation, the Guaranteed Obligations;


(e) (i) any principles or provisions of law, statutory or otherwise, which are
or might be in conflict with the terms of this Guaranty and any legal or
equitable discharge of Guarantor’s obligations hereunder (other than payment,
performance and completion of the Guaranteed Obligations or the Loans in full),
(ii) the benefit of any statute of limitations affecting Guarantor’s liability
hereunder or the enforcement hereof, (iii) any rights to set-offs, recoupments
and counterclaims and (iv) promptness, diligence and any requirement that the

 

5

--------------------------------------------------------------------------------





Administrative Agent or any of the Lenders protect, secure, perfect or insure
any security interest or lien or any property subject thereto;


(f) notices, demands, presentments, protests, notices of protest, notices of
dishonor and notices of any action or inaction, notices of default under the
other Loan Documents or any agreement or instrument related thereto, notices of
any renewal, extension or modification of the Guaranteed Obligations or any
agreement related thereto, notices of any extension of credit to Borrower and
any right to consent to any thereof. Guarantor acknowledges that Borrower has
the right to extend the Maturity Date of the Loans for the First Extension
Period, the Second Extension Period and the Third Extension Period on the terms
and conditions set forth in the Loan Agreement; hereby consents to the extension
of the Maturity Date for each of such periods; and hereby agree that no further
consent is required from Guarantor in connection with any such extension.
Guarantor’s obligations hereunder shall not be affected in any way by any such
extension, and shall continue to apply with respect to all Guaranteed
Obligations of Borrower under the Loan Documents during any such extension;


(g) any release, discharge, modification, impairment or limitation of the
liability of Borrower to the Administrative Agent or the Lenders, whether
consented to by the Administrative Agent or the Lenders, consensual or arising
by operation of law or any proceedings in bankruptcy, insolvency or
reorganization, or from any other cause;


(h) any defense based on any rejection or disaffirmance of the Guaranteed
Obligations, or any part thereof, or any security held therefor, in any such
proceedings in bankruptcy, insolvency or reorganization;


(i) any defense based on any action taken or omitted by the Administrative Agent
or the Lenders in any proceedings in bankruptcy or insolvency involving
Borrower, including any election to have their claim allowed as being secured,
partially secured or unsecured, any extension of credit by the Administrative
Agent or the Lenders to Borrower in any proceedings in bankruptcy or insolvency,
and taking and holding by the Administrative Agent or the Lenders of any
security for any such extension of credit; and


(j) any defense or benefits that may be derived from or afforded by law which
limit the liability of or exonerate guarantors or sureties, or which may
conflict with the terms of this Guaranty, other than payment or performance of
such obligations under the Loan Documents.


1.04. Additional Waivers. Guarantor further agrees as follows:


(a) Guarantor agrees that on Borrower’s default, the Administrative Agent may
elect to foreclose either nonjudicially or judicially against any real or
personal property security (including, without limitation, the Property) it
holds for the obligations of Borrower under the Loan Documents, or any part
thereof, or accept an assignment of any such security in lieu of foreclosure, or
compromise or adjust any part of such obligations, or make any other
accommodation with Borrower or Guarantor, or exercise any other remedy against
Borrower or any security. No such action by the Administrative Agent will
release or limit the liability of

 

6

--------------------------------------------------------------------------------





Guarantor to the Administrative Agent or any Lender, who shall remain liable
under this Guaranty after the action, even if the effect of that action is to
deprive Guarantor of the right to collect reimbursement from Borrower or any
other person for any sums paid to the Administrative Agent or any Lender, or
Guarantor’s rights of subrogation, contribution, or indemnity against Borrower
or any other person. Without limiting the foregoing, it is understood and agreed
that on any foreclosure or assignment in lieu of foreclosure of any security
held by the Administrative Agent, such security will no longer exist, and that
any right that Guarantor might otherwise have, on full payment of the
obligations of Borrower under the Loan Documents by Guarantor, to participate in
any such security or to be subrogated to any rights of the Administrative Agent
or any Lender with respect to any such security will be nonexistent; nor shall
Guarantor by deemed to have any right, title, interest or claim under any
circumstances in or to any real or personal property held by the Administrative
Agent, any Lender or any third party following any foreclosure or assignment in
lieu of foreclosure of any such security.


(b) Guarantor understands and acknowledges that if the Administrative Agent
forecloses judicially or nonjudicially against any real property security for
the Borrower’s obligations, such foreclosure could impair or destroy any right
or ability that Guarantor may have to seek reimbursement, contribution, or
indemnification for any amounts paid by such Guarantor under this Guaranty.
Guarantor further understands and acknowledges that in the absence of this
waiver such potential impairment or destruction of Guarantor’s rights, if any,
may entitle such Guarantor to assert a defense to this Guaranty based on Code of
Civil Procedure §580d as interpreted in Union Bank v. Gradsky, (1968) 265 CA 2d
40, 71 CR 64, on the grounds, among others, that a lender should be estopped
from pursuing a guarantor because the lender’s election to foreclose may impair
or destroy the subrogation, reimbursement, contribution, or indemnification
rights of the guarantor. By execution of this Guaranty, Guarantor intentionally,
freely, irrevocably, and unconditionally: (i) waives and relinquishes that
defense and agrees that such Guarantor will be liable under this Guaranty even
though the Administrative Agent had foreclosed judicially or nonjudicially
against any real or personal property collateral for Borrower’s obligations;
(ii) agrees that such Guarantor will not assert that defense in any action or
proceeding in which the Administrative Agent or any Lender seeks to enforce this
Guaranty; and (iii) acknowledges and agrees that the rights and defenses waived
by such Guarantor in this Guaranty include any right or defense that such
Guarantor may have or be entitled to assert based on or arising out of any one
or more of Code of Civil Procedure §§580a, 580b, 580d, or 726, or Civil Code
§2848.


(c) Guarantor intentionally, freely, irrevocably and unconditionally waives and
relinquishes all rights which may be available to it under any provision of
California law or under any California judicial decision, including, without
limitation, Section 580a and 726(b) of the California Code of Civil Procedure,
to limit the amount of any deficiency judgment or other judgment which may be
obtained against such Guarantor under this Guaranty to not more than the amount
by which the unpaid obligations of Borrower under the Loan Documents guaranteed
hereby plus all other indebtedness due from Borrower under the Loan Documents
exceeds the fair market value or fair value of any real or personal property
securing said obligations of Borrower under the Loan Documents and any other
indebtedness due from Borrower under the Loan Documents, including, without
limitation, all rights to an appraisement of, judicial or other hearing on, or
other determination of the value of said property. Guarantor acknowledges and

 

7

--------------------------------------------------------------------------------





agrees that, as a result of the foregoing waiver, the Administrative Agent and
the Lenders may be entitled to recover from such Guarantor an amount which, when
combined with the value of any real or personal property foreclosed upon by the
Administrative Agent (or the proceeds of the sale of which have been received by
the Administrative Agent or the Lenders) and any sums collected by the
Administrative Agent and the Lenders from Borrower or other persons, might
exceed the amount of the obligations of Borrower under the Loan Documents
guaranteed hereby plus all other indebtedness due from Borrower under the Loan
Documents.


(d) Guarantor waives all rights and defenses that Guarantor may have because
Borrower’s debt is secured by real property; this means, among other things: (i)
the Administrative Agent and the Lenders may collect from Guarantor without
first foreclosing on any real or personal property collateral pledged by
Borrower; and (ii) if the Administrative Agent or the Lenders foreclose on any
real property collateral pledged by Borrower: (A) the amount of the Obligations
may be reduced only by the price for which that collateral is sold at the
foreclosure sale, even if the collateral is worth more than the sale price; and
(B) the Administrative Agent and the Lenders may collect from Guarantor even if
the Administrative Agent, by foreclosing on the real property collateral, has
destroyed any right Guarantor may have to collect from Borrower. This is an
unconditional and irrevocable waiver of any rights and defenses Guarantor may
have because the Guaranteed Obligations are secured by real property. These
rights and defenses include, but are not limited to, any rights or defenses
based upon Section 580a, 580b, 580d, or 726 of the California Code of Civil
Procedure. Guarantor specifically waives any right to a fair value hearing, and
any and all other rights it may have under Section 580a of the California Code
of Civil Procedure.


(e) Guarantor waives all rights and defenses arising out of an election of
remedies by the Administrative Agent and the Lenders, even though that election
of remedies, such as a nonjudicial foreclosure with respect to security for the
Guaranteed Obligations, has destroyed Guarantor’s rights of subrogation and
reimbursement against the principal by the operation of Section 580d of the
California Code of Civil Procedure or otherwise.


(f) Guarantor waives all rights and defenses which might otherwise be available
to Guarantor under any guarantor, suretyship or other defenses under any law of
the State of California, including, without limitation, California Civil Code
Sections 2787 to 2855, inclusive, 2899 and 3433.


(g) Guarantor agrees that if the maturity of any Guaranteed Obligation is
accelerated by bankruptcy, insolvency or otherwise, such maturity shall also be
deemed accelerated for the purpose of this Guaranty without demand on or notice
to Guarantor, and Guarantor hereby waives any such demand or notice.


1.05. Reinstatement. The obligations of Guarantor under this Section 1 shall be
automatically reinstated if and to the extent that for any reason any payment by
or on behalf of Borrower or Guarantor in respect of the Guaranteed Obligations
is rescinded or must be otherwise restored by any holder of the Guaranteed
Obligations, whether as a result of any proceedings in bankruptcy or insolvency
or otherwise; and Guarantor agrees that it will indemnify the Administrative
Agent and the Lenders on demand for all reasonable costs and

 

8

--------------------------------------------------------------------------------





expenses (including, without limitation, reasonable fees and expenses of
counsel) incurred by the Administrative Agent or any of the Lenders in
connection with such rescission or restoration, including any such costs and
expenses incurred in defending against any claim alleging that such payment
constituted a preference, fraudulent transfer or similar payment under any
bankruptcy, insolvency or similar law.


1.06. Guarantor’s Rights of Subrogation, Contribution, Etc. Guarantor hereby
waives, until the later of (a) the Guaranteed Obligations shall have been
indefeasibly paid, performed and completed in full and (b) the Loans and all
other amounts due under the Loan Documents have been indefeasibly paid in full
and the Commitments have been terminated, any claim, right or remedy, direct or
indirect, that Guarantor now has or may hereafter have against Borrower or any
of its assets in connection with this Guaranty or the performance by Guarantor
of its obligations hereunder, in each case whether such claim, right or remedy
arises in equity, under contract, by statute, under common law or otherwise and,
including without limitation, (i) any right of subrogation, reimbursement or
indemnification that Guarantor now has or may hereafter have against Borrower,
(ii) any right to enforce, or to participate in, any claim, right or remedy that
the Administrative Agent or the Lenders now have or may hereafter have against
Borrower, and (iii) any benefit of, and any right to participate in, any
collateral or security now or hereafter held by or on behalf of the
Administrative Agent and/or the Lenders. In addition, until the Loans have been
indefeasibly paid in full and all Commitments have been terminated, Guarantor
shall withhold exercise of any right of contribution which Guarantor may have
against any other guarantor of the Loans or Guaranteed Obligations. Guarantor
further agrees that, to the extent the waiver or agreement to withhold the
exercise of its right of subrogation, reimbursement, indemnification and
contribution as set forth herein is found by a court of competent jurisdiction
to be void or voidable for any reason, any rights of subrogation, reimbursement
or indemnification Guarantor may have against Borrower or against any collateral
or security, and any rights of contribution Guarantor may have against any other
guarantor, shall be junior and subordinate to any rights the Administrative
Agent and/or any of the Lenders may have against Borrower, to all right, title
and interest the Administrative Agent and/or any of the Lenders may have in any
such collateral or security, and to any right the Administrative Agent and/or
any of the Lenders may have against such other guarantor. If any amount shall be
paid to Guarantor on account of any such subrogation, reimbursement,
indemnification or contribution rights at any time when (A) all Guaranteed
Obligations shall not have been paid, performed and completed in full, (B) all
outstanding Loans and all other amounts due under the Loan Documents shall not
have been paid in full or (C) the Commitments shall not have been fully
terminated, such amount shall be held in trust for the Administrative Agent (on
behalf of the Lenders) and shall forthwith be paid over to the Administrative
Agent (on behalf of the Lenders) to be credited and applied against the
Guaranteed Obligations, whether matured or unmatured, in accordance with the
terms hereof.


1.07. Subordination of Other Obligations. Any indebtedness of Borrower now or
hereafter held by Guarantor is hereby subordinated in right of payment to the
Loans and to the payment, performance and completion of the Guaranteed
Obligations, and any such indebtedness of Borrower to Guarantor collected or
received by Guarantor after an Event of Default (including any Event of Default
under any of the Loan Documents) has occurred and is continuing shall be held in
trust for the Administrative Agent (on behalf of the Lenders) and shall
forthwith be paid

 

9

--------------------------------------------------------------------------------





over to the Administrative Agent (on behalf of the Lenders) to be credited and
applied against the Guaranteed Obligations but without affecting, impairing or
limiting in any manner the liability of Guarantor under any other provision of
this Guaranty.


1.08. Remedies.


(a) Guarantor agrees that, as between Guarantor and the Administrative Agent and
the Lenders, the obligations of Borrower under any of the Loan Documents may be
declared to be forthwith due and payable as provided in the Loan Documents (and
shall be deemed to have become automatically due and payable in the
circumstances therein provided) for purposes of Section 1.01 hereof
notwithstanding any stay, injunction or other prohibition preventing the
enforcement of such obligations as against Borrower; and that, in the event of
such declaration (or such obligation being deemed to have become automatically
due and payable), such obligations (whether or not enforceable as against
Borrower) to the extent they constitute part of the Guaranteed Obligations shall
forthwith become due by Guarantor for purposes of Section 1.01 hereof. The
Administrative Agent (on behalf of the Lenders) may bring and prosecute a
separate action against Guarantor to enforce the Guaranteed Obligations under
this Guaranty, whether or not any action is brought against Borrower or any
other Person and whether or not Borrower or any other Person is joined in any
such action or actions.


(b) All of the remedies set forth in this Guaranty and/or provided for in any of
the Loan Documents or at law or in equity shall be equally available to the
Administrative Agent (on behalf of the Lenders), and the choice by the
Administrative Agent (on behalf of the Lenders) of one such alternative over
another shall not be subject to question or challenge by Guarantor or any other
Person, nor shall any such choice be asserted as a defense, setoff, or failure
to mitigate damages in any action, proceeding, or counteraction by the
Administrative Agent (on behalf of the Lenders) to recover or seek any other
remedy under this Guaranty, nor shall any such choice preclude the
Administrative Agent (on behalf of the Lenders) from subsequently electing to
exercise a different remedy.


1.09. Default Interest. Guarantor hereby agrees that in the event it shall fail
to pay in full any amount owing by it hereunder within five (5) Business Days
following delivery of a written demand by the Administrative Agent for payment
of such amount, it shall be obligated to pay interest at the Default Rate in
respect of any such amount for each day during the period from and including the
due date thereof to but excluding the date the same shall be paid in full, such
interest to be payable upon demand of the Administrative Agent; provided,
however, that payment under this Section 1.09 shall not be in duplication of any
payment made by Guarantor or Borrower pursuant to the Loan Documents.


1.10. Continuing Guaranty. This Guaranty is a continuing guaranty and shall
remain in effect until the earlier of (a) all of the Guaranteed Obligations
shall have been paid, performed and completed in full or (b) the Loans and all
other amounts due under the Loan Documents have been paid in full and the
Commitments have been terminated; including, without limitation, in either case,
the payment of any and all expenses which might be incurred by the
Administrative Agent or the Lenders in enforcing any of their rights hereunder
(which

 

10

--------------------------------------------------------------------------------





expense shall be included within the meaning of Guaranteed Obligations) and all
interest due pursuant to Section 1.09.


1.11. Enforceability; Etc. The Administrative Agent (on behalf of the Lenders or
any other or subsequent beneficiary of this Guaranty, but subject to the terms
of Section 14.3 of the Loan Agreement) may enforce the Guaranteed Obligations.


1.12. Assumption of Risk Regarding Borrower’s Financial Condition. Before
signing this Guaranty, Guarantor investigated the financial condition and
business operations of Borrower, the Project encumbered by the Mortgage, and
such other matters as Guarantor deemed appropriate to assure itself of
Borrower’s ability to discharge its obligations under the Loan Documents.
Guarantor assumes full responsibility for keeping fully informed of the
financial condition of Borrower and all other circumstances affecting Borrower’s
ability to perform its obligations to the Administrative Agent and the Lenders,
and agrees that neither the Administrative Agent nor any Lender will have any
duty to report to Guarantor any information which it receives about Borrower’s
financial condition or any circumstances bearing on Borrower’s ability to
perform.
 
Section 2. Representations and Warranties. Guarantor hereby represents and
warrants to the Lenders and the Administrative Agent that:


2.01. Existence. Guarantor (i) is a limited partnership duly organized and
validly existing under the laws of the State of Maryland; (ii) has all requisite
partnership power, and has all material governmental licenses, authorizations,
consents and approvals necessary to own its assets and carry on its business as
now being or as proposed to be conducted; and (iii) is qualified to do business
in all jurisdictions in which the nature of the business conducted by it makes
such qualification necessary.


2.02. No Breach. The execution and delivery of this Guaranty, the consummation
of the transactions herein contemplated, and Guarantor’s compliance with the
terms and provisions hereof will not conflict with or result in a breach of, or
require any consent under, the organizational documents pursuant to which
Guarantor is organized, or any Applicable Law or regulation, or any order, writ,
injunction or decree of any court or Governmental Authority or agency, or any
agreement or instrument to which Guarantor is a party or by which it is bound or
to which it is subject, or constitute a default under any such agreement or
instrument, or result in the creation or imposition of any lien upon any of the
revenues or assets of Guarantor pursuant to the terms of any such agreement or
instrument.


2.03. Action. Guarantor has all necessary organizational power and authority, as
the case may be, to execute, deliver and perform its obligations under this
Guaranty; the execution, delivery and performance by Guarantor of this Guaranty
have been duly authorized by all necessary organizational action, as the case
may be, on its part; and this Guaranty has been duly and validly executed and
delivered by Guarantor and constitutes its legal, valid and binding obligation,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws of general
application affecting the enforcement of creditors’ rights.



 

11

--------------------------------------------------------------------------------





2.04. Approvals. No authorizations, approvals or consents of, and no filings or
registrations with, any governmental or regulatory authority or agency (other
than such authorizations, approvals or consents already obtained) are necessary
for the execution, delivery or performance by Guarantor of this Guaranty or for
the validity or enforceability hereof.


2.05. Other Agreements. Guarantor is not a party to any agreement or instrument
or subject to any court order, injunction, permit or restriction which could
reasonably be expected to materially and adversely affect Guarantor’s ability to
perform its obligations hereunder.


2.06 Financial Condition. The consolidated balance sheet with respect to
Guarantor as of June 30, 2006, heretofore furnished to the Administrative Agent
and the Lenders, is materially complete and correct and fairly presents the
financial condition of Guarantor as at the date of such balance sheet. As of the
date of such balance sheet, Guarantor had no material contingent liabilities,
liabilities for taxes, unusual forward or long-term commitments or unrealized or
anticipated losses from any unfavorable commitments, except as referred to or
reflected or provided for in said balance sheet. Since the date of such balance
sheet, there has been no material adverse change in Guarantor’s financial
condition.


2.07. Litigation. Except as disclosed to the Administrative Agent and the
Lenders in writing prior to the date of this Guaranty, there are no legal or
arbitration proceedings or any proceedings by or before any Governmental
Authority, now pending or (to the knowledge of Guarantor) threatened against
Guarantor which, if adversely determined, could have a material adverse effect
on Guarantor’s ability to enter into or comply with its obligations hereunder.


2.08. Taxes. Guarantor has filed all Federal income tax returns and all other
material tax returns and information statements that are required to be filed by
it and has paid all taxes due pursuant to such returns or pursuant to any
assessment received by Guarantor.


Section 3. Covenants. Guarantor covenants to each Lender and the Administrative
Agent that, until the payment, performance and completion in full of the
Guaranteed Obligations:


3.01. Existence, Etc. Guarantor will preserve and maintain its corporate,
limited liability company or partnership existence, as the case may be, and all
of its other material rights, privileges and franchises necessary for the
maintenance of its existence and the conduct of its affairs; and comply with the
requirements of all applicable laws, rules, regulations and orders of
governmental or regulatory authorities.


3.02. Reports.


(a) Guarantor shall deliver to the Administrative Agent (for delivery to the
Lenders) (i) not later than forty-five (45) days after the close of each fiscal
quarter of Guarantor, a quarterly financial statement for Guarantor and (ii)
within ninety (90) days after the close of each fiscal year of Guarantor,
audited annual financial statements of Guarantor for each such fiscal year, such
financial statements to be substantially in the form of the financial statements
 

 

12

--------------------------------------------------------------------------------





 
referred to in Section 8.1 of the Loan Agreement or such other form reasonably
acceptable to the Administrative Agent, including a balance sheet and statement
of profit and loss setting forth in comparative form figures for the preceding
fiscal year, prepared in accordance with GAAP and certified by an authorized
officer of Guarantor;
 
(b) at the time of the delivery of each of the financial statements provided for
in subsection (a) of this Section 3.02, a certificate of an Authorized Officer
of Guarantor, as applicable, certifying (i) that such respective financial
statements and reports are true, correct, and accurate; (ii) in such detail as
may be required by the Administrative Agent, the calculations required to
establish whether Guarantor was in compliance with the requirements of Section
3.04 hereof on the date of such financial statements; and (iii) that such
officer has no knowledge (after due inquiry), except as specifically stated, of
any Event of Default or, if an Event of Default has occurred, specifying the
nature thereof in reasonable detail and the action which Guarantor is taking or
proposes to take with respect thereto; and
 
(c) from time to time such other information regarding the financial condition,
operations, business or prospects of Guarantor or General Partner (as defined
below), as the Administrative Agent may reasonably request.


Notwithstanding the foregoing, in lieu of the financial statements and
certification of Guarantor described above, the Administrative Agent shall
accept the financial statements and certifications of Guarantor’s general
partner Maguire Properties, Inc. (“General Partner”) of the exact type described
above with respect to Guarantor, so long as (i) except for a liability on the
balance sheet and an expense on the income statement of General Partner
representing the interests of minority limited partners in Guarantor that are
not owned by General Partner, the balance sheet and income statement of General
Partner would, in accordance with GAAP, be identical to that of Guarantor;
(ii) each such financial statement is accompanied by the unqualified opinion of
General Partner’s outside auditors to the effect that such financial statements
comply with the requirements in clause (i) above and identifying the respects,
if any, in which any item on the financial statements of General Partner would
need to be adjusted in order to reflect the proper treatment or amount of such
item in accordance with GAAP for Guarantor; and (iii) there is no change in the
structure or ownership of Guarantor that the Administrative Agent concludes in
reasonable discretion would require the delivery of financial statements by
Guarantor itself in order to enable the Administrative Agent and the Lender to
evaluate the financial condition of the Guarantor.


3.03. Litigation. Guarantor will promptly give the Administrative Agent notice
of any material legal or arbitral proceedings, and of any material proceedings
by or before any governmental or regulatory authority or agency, affecting
Guarantor.


3.04. Financial Covenants.
 
(a) Tangible Net Worth. Guarantor shall at all times maintain Tangible Net Worth
of not less than $500,000,000.
 
 

 

13

--------------------------------------------------------------------------------





 
(b) Maximum Leverage Ratio. For the periods set forth below, Guarantor shall not
permit the Leverage Ratio computed for any fiscal quarter within the applicable
period below to exceed the percent set forth opposite the applicable period
below:
 
A. March 31, 2006 - December 31, 2006: 70.0%
 
B. March 31, 2007 - December 31, 2007: 62.5%
 
C. March 31, 2008 and thereafter:  60.0%
 
(c)  Fixed Charge Coverage Ratio. For the periods set forth below, Guarantor
shall not permit the Fixed Charge Coverage Ratio computed for any fiscal quarter
within the applicable period below to be less than the ratio set forth opposite
the applicable period below:
 
(i) March 31, 2006 - December 31, 2006: 1.50 to 1.00
 
(ii) March 31, 2007 - December 31, 2007: 1.55 to 1.00
 
(iii) March 31, 2008 and thereafter:  1.75 to 1.00
 
(d) Interest Coverage Ratio. For the periods set forth below, Guarantor shall
not permit the Interest Coverage Ratio computed for any fiscal quarter within
the applicable period below to be less than the ratio set forth opposite the
applicable period below:
 
(i) March 31, 2006 - December 31, 2006: 1.75 to 1.00
 
(ii) March 31, 2007 - December 31, 2007: 1.80 to 1.00
 
(iii) March 31, 2008 and thereafter:  2.00 to 1.00
 
(e) For the purposes of this Section 3.04, the following terms have the meanings
set forth below:
 
(i) “Adjusted EBITDA” means, for any Real Property or Person for any period,
EBITDA of or attributable to such Real Property or Person for such period
adjusted to exclude (a) the effects of all extraordinary, unusual or
non-recurring non-cash gains, non-cash losses, non-cash charges or expenses and
(b) cash expenses for Transaction Costs; provided, however, that, for purposes
of this definition, in the case of any acquisition or disposition of any direct
or indirect interest in any Real Property (including through the acquisition of
Equity Interests) by the General Partner or any of its Subsidiaries during such
period, Adjusted EBITDA of such Person will be adjusted to (x) include, in the
case of an acquisition, an amount equal to the product of (i) the actual
Adjusted EBITDA of such Person generated by the Real Property so acquired during
such period, multiplied by (ii) a fraction the numerator of which is the total
number of days in such period and the denominator of which is the actual number
of days in such period that such Real Property was owned by the General Partner
or such Subsidiary and (y) exclude, in the case of a disposition, an amount
equal to the
 

 

14

--------------------------------------------------------------------------------





 
actual Adjusted EBITDA generated by the Real Property so disposed of during such
period.
 
(ii) “Annualized Net Operating Income” means, for any Real Property for any
fiscal quarter, the product of (a) Net Operating Income attributable to such
Real Property for such fiscal quarter (adjusted (i) to include Net Operating
Income for new leases commenced in such quarter and to exclude Net Operating
Income for leases terminated in such quarter, in each case as if such leases
were effective or terminated, as the case may be, for the entire quarter, and
(ii) to give effect to rent increases and decreases becoming effective in such
quarter as if such increases or decreases, as the case may be, were in effect
for the entire quarter) multiplied by (b) four.
 
(iii) “Applicable Capitalization Rate” means, with respect to any Real Property
of a type set forth below, the percentage set forth below for such type of Real
Property:
 
LA Downtown Office Real Property:  6.0%
 
Other Office Real Property:   7.0%
 
Retail Real Property:    7.0%
 
Hotel Real Property:    9.0%
 
(iv) “Asset Value” means, at any date of determination, (a) in the case of any
Real Property (other than any Development Property or Other Real Property), (i)
the Annualized Net Operating Income attributable to such Real Property for the
fiscal quarter most recently ended less all management fees payable to an
unaffiliated property manager in respect of such Real Property during such
period, divided by (ii) the Applicable Capitalization Rate (based on the
relevant asset type), provided, however, that in the case of any Real Property
(other than any Development Property or Other Real Property) in which the
General Partner or any of its Subsidiaries has acquired any direct or indirect
interest (including through the acquisition of Equity Interests) during any
fiscal quarter, “Asset Value” for such fiscal quarter shall be the lesser of (l)
the Annualized Net Operating Income for such Real Property divided by the
Applicable Capitalization Rate and (2) the purchase price of such Real Property,
and (b) in the case of any Development Property or Other Real Property, the most
recently appraised value (such appraisal to have been conducted within the last
twelve months) of such Development Property or Other Real Property or, in the
absence of any such appraisal, the book value of such Development Property or
Other Real Property.
 
(v) “Cash Equivalents” means any of the following, having a maturity of not
greater than 90 days from the date of issuance thereof: (a) readily marketable
direct obligations of the Government of the United States or any agency or
instrumentality thereof or obligations unconditionally guaranteed by the full
faith and credit of the Government of the United States, (b) insured
certificates of deposit of or time deposits with any commercial bank that is a
 

 

15

--------------------------------------------------------------------------------





 
member of the Federal Reserve System, issues (or the parent of which issues)
commercial paper rated as described in clause (c) below, is organized under the
laws of the United States or any State thereof and has combined capital and
surplus of at least $1,000,000,000 or (c) commercial paper in an aggregate
amount of not more than $50,000,000 per issuer outstanding at any time, issued
by any corporation organized under the laws of any state of the United States
and rated at least “Prime-1” (or the then equivalent grade) by Moody’s Investors
Services or “A-1” (or the then equivalent grade) by Standard and Poor’s Rating
Group, a division of McGraw-Hill Companies Inc.
 
(vi) “CMBS” means commercial mortgage backed securities.
 
(vii) “Consolidated” refers to the consolidation of accounts in accordance with
GAAP.
 
(viii) “Debt for Borrowed Money” of any Person means the sum of (i) all items
that, in accordance with GAAP, would be classified as indebtedness on a
Consolidated balance sheet of such Person, (ii) all Synthetic Debt of such
Person at such date and (iii) Mortgage Financing in the form of Preferred
Interests; provided, however, that in the case of the General Partner and its
Subsidiaries “Debt for Borrowed Money” shall also include, without duplication,
the JV Pro Rata Share of Debt for Borrowed Money for each Joint Venture;
provided, further, that Debt for Borrowed Money shall not include indebtedness
to the extent such indebtedness is secured by an effective Lien on cash or Cash
Equivalents in a manner that is intended to secure such indebtedness.
 
(ix) “Development Property” means properties classified as development
properties or identified as undeveloped land or land held for sale or similar
designation on a Consolidated balance sheet of the General Partner and its
Subsidiaries (it being understood that with respect to Real Property that
includes a developed portion, “Development Property” shall refer to that portion
of the Real Property intended for future development).
 
(x) “EBITDA” means, for any Real Property or Person for any period, the sum of
(i) net income (or net loss), (ii) interest expense, (iii) income tax expense,
(iv) depreciation expense and (v) amortization expense, in each case of or
attributable to such Real Property or Person and determined in accordance with
GAAP for such period, including, in the case of any Joint Venture, the JV Pro
Rata Share of the EBITDA of such Joint Venture for such period.
 
(xi) “Equity Interests” means, with respect to any Person, shares of capital
stock of (or other ownership or profit interests in) such Person, warrants,
options or other rights for the purchase or other acquisition from such Person
of shares of capital stock of (or other ownership or profit interests in) such
Person, securities convertible into or exchangeable for shares of capital stock
of (or other ownership or profit interests in) such Person or warrants, rights
or options for the purchase or other acquisition from such Person of such shares
(or such other
 

 

16

--------------------------------------------------------------------------------





 
interests), and other ownership or profit interests in such Person (including,
without limitation, partnership, member or trust interests therein), whether
voting or nonvoting, and whether or not such shares, warrants, options, rights
or other interests are authorized or otherwise existing on any date of
determination.
 
(xii) “Fixed Charge Coverage Ratio” means, for any period of four consecutive
fiscal quarters, the ratio of (a) Adjusted EBITDA to (b) the sum of (i) interest
payable in cash on, and amortization of debt discount in respect of, all Debt
for Borrowed Money plus (ii) scheduled principal repayments of all Debt for
Borrowed Money (other than the Term B Facility) payable plus (iii) all dividends
payable on any Preferred Interests, in each case, of or by the General Partner
and its Subsidiaries and determined on a Consolidated basis for such period.
 
(xiii) “Guarantee Obligations” means, with respect to any Person, any Obligation
or arrangement of such Person to guarantee or intended to guarantee any Debt,
leases, dividends or other payment Obligations (“primary obligations”) of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly, including, without limitation, (a) the direct or indirect guarantee,
endorsement (other than for collection or deposit in the ordinary course of
business), co-making, discounting with recourse or sale with recourse by such
Person of the Obligation of a primary obligor, (b) the Obligation to make
take-or-pay or similar payments, if required, regardless of nonperformance by
any other party or parties to an agreement or (c) any Obligation of such Person,
whether or not contingent, (i) to purchase any such primary obligation or any
property constituting direct or indirect security therefor, (ii) to advance or
supply funds (A) for the purchase or payment of any such primary obligation or
(B) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (iii) to
purchase property, assets, securities or services primarily for the purpose of
assuring the owner of any such primary obligation of the ability of the primary
obligor to make payment of such primary obligation or (iv) otherwise to assure
or hold harmless the holder of such primary obligation against loss in respect
thereof. The amount of any Guarantee Obligation shall be deemed to be an amount
equal to the stated or determinable amount of the primary obligation in respect
of which such Guarantee Obligation is made (or, if less, the maximum amount of
such primary obligation for which such Person may be liable pursuant to the
terms of the instrument evidencing such Guarantee Obligation) or, if not stated
or determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such Person is required to perform thereunder), as determined by such
Person in good faith..
 
(xiv) “Hotel Real Property” means Real Property that operates or is intended to
be operated as a hotel, motel or other lodging for transient use of rooms or is
a structure from which a hotel, motel or other lodging for transient use of
rooms is operated or intended to be operated..
 
(xv) “Interest Coverage Ratio” means, for any period of four consecutive fiscal
quarters, the ratio of (a) Adjusted EBITDA to (b) interest
 

 

17

--------------------------------------------------------------------------------





 
(including capitalized interest) payable on, and amortization of debt discount
in respect of, all Debt for Borrowed Money, in each case, of or by the Guarantor
and its Subsidiaries and determined on a Consolidated basis for such period,
provided that for purposes of this clause (b), interest shall include, in the
case of any Joint Venture, its JV Pro Rata Share of the interest of such Joint
Venture for such period.
 
(xvi) “Joint Venture” means any joint venture (a) in which the General Partner
or any of its Subsidiaries holds any Equity Interest, (b) that is not a
Subsidiary of the General Partner or any of its Subsidiaries and (c) the
accounts of which would not appear on the Consolidated financial statements of
the General Partner.
 
(xvii) “JV Pro Rata Share” means, with respect to any Joint Venture at any time,
the fraction, expressed as a percentage, obtained by dividing (a) the total
value of all Equity Interests in such Joint Venture held by the General Partner
and any of its Subsidiaries by (b) the total value of all outstanding Equity
Interests in such Joint Venture at such time.
 
(xviii) “LA Downtown Office Real Property” means the Office Real Property listed
on Schedule I hereto and other Office Real Property acquired by the Guarantor
and its Subsidiaries of a substantially similar type located in the central
business district of downtown Los Angeles.
 
(xix) “Leverage Ratio” means the ratio, expressed as a percentage, of (a) Debt
for Borrowed Money of the General Partner and its Subsidiaries to (b) Total
Asset Value, in each case as at the end of the most recently ended fiscal
quarter of the General Partner.
 
(xx) “Lien” means any lien, security interest or other charge or encumbrance of
any kind, or any other type of preferential arrangement, including, without
limitation, the lien or retained security title of a conditional vendor and any
easement, right of way or other encumbrance on title to real property.
 
(xxi) “Mortgage Financing” means the issuance of CMBS or other commercial
mortgage financing, mezzanine financing, Preferred Interests and similar Real
Property related financing entered into by any Subsidiary of Guarantor (other
than the Term B Borrower) that is directly or indirectly collateralized by, or
in the case of Preferred Interests, that directly or indirectly derive their
value from, Real Property or, in each case, any Refinancing Debt incurred to
refinance such Mortgage Financing.
 
(xxii) “Net Operating Income” means, with respect to any Real Property for any
period, the total rental and other income from the operation of such Real
Property for such period, after deducting all expenses and other proper charges
incurred by the Guarantor in connection with the operation and
 

 

18

--------------------------------------------------------------------------------





 
maintenance of such Real Property during such period, including, without
limitation, management fees, real estate taxes and bad debt expenses, but before
payment or provision for debt service charges, income taxes and depreciation,
amortization and other non-cash expenses, in each case for such period, all as
determined in accordance with GAAP.
 
(xxiii) “Obligation” means, with respect to any Person, any payment, performance
or other obligation of such Person of any kind, including, without limitation,
any liability of such Person on any claim, whether or not the right of any
creditor to payment in respect of such claim is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, disputed, undisputed, legal,
equitable, secured or unsecured, and whether or not such claim is discharged,
stayed or otherwise affected by any proceeding.
 
(xxiv) “Office Real Property” means Real Property (exclusive of any Development
Property) that is an office building or a structure from which commercial
businesses operate.
 
(xxv) “Other Real Property” means Real Property that is neither Hotel Real
Property nor Office Real Property nor Retail Real Property.
 
(xxvi) “Preferred Interests” means, with respect to any Person, Equity Interests
issued by such Person that are entitled to a preference or priority over any
other Equity Interests issued by such Person upon any distribution of such
Person's property and assets, whether by dividend or upon liquidation.
 
(xxvii) “Real Property” means all right, title and interest of Person in and to
any land and any improvements located thereon, together with all equipment,
furniture, materials, supplies and personal property in which such Person has an
interest now or hereafter located on or used in connection with such land and
improvements, and all appurtenances, additions, improvements, renewals,
substitutions and replacements thereof now or hereafter acquired by such Person.
 
(xxviii) “Refinancing Debt” means, with respect to any Debt, any Debt extending
the maturity of, or refunding or refinancing, in whole or in part, such Debt.
 
(xxix) “Retail Real Property” means Real Property that is operated primarily or
is intended to be operated primarily as a retail complex or retail center.
 
(xxx) “Synthetic Debt” means the monetary obligation of a Person under (a) a
so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person (excluding operating leases) but
which upon the insolvency or bankruptcy of such Person, would be characterized
as the indebtedness of such Person (without regard to accounting treatment).
 
 

 

19

--------------------------------------------------------------------------------





 
(xxxi) “Tangible Net Worth” means the amount by which Consolidated total
tangible assets exceeds Consolidated total liabilities, in each case, of the
Guarantor and its Subsidiaries.
 
(xxxii) “Term B Borrower” means Maguire Properties Holdings I, LLC.
 
(xxxiii) “Term B Facility” means the Term B Facility available under that
certain Credit Agreement, dated as of March 15, 2005, among Maguire Properties,
Inc., Guarantor, certain subsidiaries thereof, the lenders party thereto, and
Credit Suisse First Boston, as Administrative Agent, Collateral Agent, Sole Lead
Arranger and Sole Bookrunner.
 
(xxxiv) “Total Asset Value” means, on any date of determination, the sum of the
Asset Values for all Real Property at such date.
 
(xxxv) “Transaction Costs” means the fees and expenses incurred in connection
with the “Transaction” described in the Credit Agreement, dated as of March 15,
2005, among Maguire Properties, Inc., Guarantor, certain subsidiaries thereof,
the lenders party thereto, and Credit Suisse First Boston, as Administrative
Agent, Collateral Agent, Sole Lead Arranger and Sole Bookrunner, up to an
aggregate amount of approximately $25,000,000.
 
(f)  Notwithstanding the definition of Applicable Capitalization Rate under the
foregoing provisions of this Section 3.04 and as otherwise provided under this
Section 3.04, for so long as Guarantor maintains a primary credit facility under
which Guarantor obtains financing for its general corporate purposes (a “Primary
Credit Facility”) that includes financial covenants which are based upon the
value of the assets of Guarantor, and such assets are valued based upon the
capitalization of income streams from the assets of Guarantor in accordance with
certain capitalization rates, the Administrative Agent agrees that the
capitalization rates utilized in determining the valuation of the different
classes of assets, the values of which are to be included within the Total Asset
Value of Guarantor, shall be valued based upon the capitalization rates set
forth in such Primary Credit Facility. As of the Closing Date, such
capitalization rates are the rates that are utilized in valuing the assets of
Guarantor for purposes of the leverage ratio covenant set forth under that
certain Credit Agreement, dated as of March 15, 2005, among Maguire Properties,
Inc., Guarantor, certain subsidiaries thereof, the lenders party thereto, and
Credit Suisse First Boston, as Administrative Agent, Collateral Agent, Sole Lead
Arranger and Sole Bookrunner (the “Revolver Credit Agreement”); provided,
however, that (A) in the event that the capitalization rates utilized in
determining the value of the assets of Guarantor for purposes of the leverage
ratio covenant in the Revolver Credit Agreement are amended, or the Revolver
Credit Agreement is replaced by a Primary Credit Facility that includes
financial covenants which are based upon the value of the assets of Guarantor,
and such assets are valued based upon the capitalization of income streams from
the assets of Guarantor in accordance with certain capitalization rates, the
Administrative Agent agrees, that the capitalization rates utilized in
determining the valuation of the different classes of assets, the values of
which are to be included within the Total Asset Value of Guarantor, shall be
valued based upon the capitalization rates set forth in such amended Revolver
Credit Agreement or then effective Primary Credit
 

 

20

--------------------------------------------------------------------------------





 
Facility, as the case may be; and (B) in the event that the Revolver Credit
Agreement or the then effective Primary Credit Facility is amended to delete the
financial covenants which are based upon the value of the assets of Guarantor,
and such assets are no longer valued based upon the capitalization of income
streams from the assets of Guarantor in accordance with certain capitalization
rates, or the Revolver Credit Agreement or the then effective Primary Credit
Facility is terminated and not replaced by a new Primary Credit Facility
containing financial covenants which are based upon the value of the assets of
Guarantor, and such assets are valued based upon the capitalization of income
streams from the assets of Guarantor in accordance with certain capitalization
rates, as the case may be, the Administrative Agent shall continue to value the
Total Asset Value of Guarantor based upon the capitalization rates set forth in
the terminated Revolver Credit Agreement or last effective Primary Credit
Facility, as the case may be.
 
3.05. Change in Control. Guarantor shall not permit any Change in Control to
occur.
 
3.06. Inspection of Books and Records; Discussions. Guarantor shall keep proper
books of records and account in which full, true and correct entries in
conformity with GAAP and all Applicable Law shall be made of all dealings and
transactions in relation to its business and activities; and shall permit
representatives of the Administrative Agent and any Lender, during normal
business hours, to examine and make abstracts from any of its books and records,
and to discuss the business, operations, properties and financial and other
condition of Guarantor and subsidiaries of Guarantor with officers and employees
of Guarantor and subsidiaries of Guarantor and with its independent certified
public accountants.
 
3.07. Disposition of Assets. Guarantor shall not at any time enter into any
transaction providing for the sale, transfer, encumbrance, pledge, mortgage or
other disposition of any assets (or the future income therefrom), or otherwise
dispose of any property (whether by assignment, gift or creation of a trust or
otherwise), other than for fair value and provided that such sale, transfer,
encumbrance, pledge mortgage or other disposition would not reasonably be
expected to have a Material Adverse Effect on Guarantor and other than as
provided for under the Loan Agreement.


3.08. Loan Agreement Covenants. Guarantor shall comply with all of the
Borrower’s covenants set forth in Article 9 of the Loan Agreement to the extent
they apply to Guarantor (i.e., such covenants whereby the Borrower has agreed
that Guarantor will take or not take some action), or that apply to Guarantor as
a “Borrower Party” or as “Borrower’s Managing Member.”


3.09. Payment Obligations of Guarantor. Guarantor shall, and will cause each of
its subsidiaries to, pay, discharge or otherwise satisfy at or before maturity
or before they become delinquent, as the case may be, all its recourse Debt
obligations of whatever nature, where such failure to so pay, discharge or
satisfy would, in the aggregate with all such failures, reasonably be expected
to have a Material Adverse Effect, except where the amount or validity thereof
is currently being contested in good faith by appropriate proceedings and
reserves in conformity with GAAP with respect thereto have been provided on the
books of Guarantor.
 
 

 

21

--------------------------------------------------------------------------------





 
3.10. Maintenance of Property Interest; Insurance. Guarantor shall, and will
cause each of its subsidiaries to, (a) keep and maintain all property material
to the conduct of its business in good working order and condition, casualty,
condemnation and ordinary wear and tear excepted, and promptly repair or replace
such property following any damage thereto in each case where the failure to do
so would, in the aggregate, reasonably be expected to have a Material Adverse
Effect, and (b) subject to Section 3.1 of the Loan Agreement, maintain, with
financially sound and reputable insurance companies, insurance in such amounts
and against such risks as are customarily maintained by companies engaged in the
same or similar businesses operating in the same or similar locations where the
failure to do so would, in the aggregate, reasonably be expected to have a
Material Adverse Effect.
 
3.11. Transactions with Affiliates. Guarantor shall not enter into or permit any
subsidiary of Guarantor to enter into any transaction (including, without
limitation, the purchase, sale or exchange of property or the rendering of any
service) with any Affiliate of Guarantor other than at arm’s-length rates and
terms.
 
Section 4. No Waiver. No failure on the part of the Administrative Agent or the
Lenders to exercise, no delay in exercising, and no course of dealing with
respect to, any right or remedy hereunder will operate as a waiver, thereof; nor
will any single or partial exercise or any right or remedy hereunder preclude
any other or further exercise thereof or the exercise of any other right or
remedy.


Section 5. Miscellaneous.
 
5.01. Governing Law. THIS GUARANTY IS TO BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE INTERNAL LAWS OF THE STATE OF CALIFORNIA (AS PERMITTED BY
SECTION 1646.5 OF THE CALIFORNIA CIVIL CODE OR ANY SIMILAR SUCCESSOR PROVISION),
WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW RULE THAT WOULD CAUSE THE APPLICATION
OF THE LAWS OF ANY JURISDICTION OTHER THAN THE INTERNAL LAWS OF THE STATE OF
CALIFORNIA TO GOVERN THE RIGHTS AND DUTIES OF THE PARTIES.
 


5.02. Submission to Jurisdiction.
 
(a) ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST ADMINISTRATIVE AGENT, ANY
LENDER OR GUARANTOR ARISING OUT OF OR RELATING TO THIS GUARANTY MAY AT
ADMINISTRATIVE AGENT’S OPTION BE INSTITUTED IN ANY FEDERAL OR STATE COURT IN THE
COUNTY OF ORANGE, STATE OF CALIFORNIA, AND GUARANTOR WAIVES ANY OBJECTIONS WHICH
IT MAY NOW OR HEREAFTER HAVE BASED ON VENUE AND/OR FORUM NON CONVENIENS OF ANY
SUCH SUIT, ACTION OR PROCEEDING, AND GUARANTOR HEREBY IRREVOCABLY SUBMITS TO THE
JURISDICTION OF ANY SUCH COURT IN ANY SUIT, ACTION OR PROCEEDING. GUARANTOR DOES
HEREBY DESIGNATE AND APPOINT:
 
Robert F. Maguire III
1733 Ocean Avenue, 4th Floor
Santa Monica, CA 90401

 

22

--------------------------------------------------------------------------------







AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY FEDERAL OR STATE COURT IN ORANGE COUNTY, CALIFORNIA, AND AGREES THAT SERVICE
OF PROCESS UPON SAID AGENT AT SAID ADDRESS AND WRITTEN NOTICE OF SAID SERVICE
MAILED OR DELIVERED TO GUARANTOR IN THE MANNER PROVIDED HEREIN SHALL BE DEEMED
IN EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON GUARANTOR , IN ANY SUCH SUIT,
ACTION OR PROCEEDING IN THE STATE OF CALIFORNIA. GUARANTOR (I) SHALL GIVE PROMPT
NOTICE TO ADMINISTRATIVE AGENT OF ANY CHANGED ADDRESS OF ITS AUTHORIZED AGENT
HEREUNDER, (II) MAY AT ANY TIME AND FROM TIME TO TIME DESIGNATE A SUBSTITUTE
AUTHORIZED AGENT WITH AN OFFICE IN ORANGE COUNTY, CALIFORNIA (WHICH SUBSTITUTE
AGENT AND OFFICE SHALL BE DESIGNATED AS THE PERSON AND ADDRESS FOR SERVICE OF
PROCESS), AND (III) SHALL PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF ITS AUTHORIZED
AGENT CEASES TO HAVE AN OFFICE IN ORANGE COUNTY, CALIFORNIA OR IS DISSOLVED
WITHOUT LEAVING A SUCCESSOR.


(b) Nothing in this Section 5.02 shall affect the right of the Administrative
Agent or any Lender to serve legal process in any other manner permitted by law
or affect the right of the Administrative Agent or any Lender to bring any suit,
action or proceeding against Guarantor or the property of Guarantor in the
courts of any other jurisdictions.


5.03. Notices.
 
(a) Any notice required or permitted to be given under this Guaranty shall be in
writing and either shall be (i) mailed by certified mail, postage prepaid,
return receipt requested, (ii) sent by overnight air courier service, (iii)
personally delivered to a representative of the receiving party, or (iv) sent by
telecopy (provided an identical notice is also sent simultaneously by mail,
overnight courier, or personal delivery as otherwise provided in this
Section 5.03(a)) to the intended recipient at the “Address for Notices”
specified below. Any communication so addressed and mailed shall be deemed to be
given on the earliest of (1) when actually delivered, (2) on the first Business
Day after deposit with an overnight air courier service, or (3) on the third
Business Day after deposit in the United States mail, postage prepaid, in each
case to the address of the intended addressee, and any communication so
delivered in person shall be deemed to be given when receipted for by, or
actually received by the Administrative Agent, a Lender or Guarantor, as the
case may be. If given by telecopy, a notice shall be deemed given and received
when the telecopy is transmitted to the party’s telecopy number specified above,
and confirmation of complete receipt is received by the transmitting party
during normal business hours or on the next Business Day if not confirmed during
normal business hours, and an identical notice is also sent simultaneously by
mail, overnight courier, or personal delivery as otherwise provided in this
Section 5.03(a). Any party may designate a change of address by written notice
to each other party by giving at least ten (10) days’ prior written notice of
such change of address. Unless otherwise expressly provided herein, Guarantor
shall only be required to send notices, requests, demands, statements,
authorizations, approvals,
 

 

23

--------------------------------------------------------------------------------





 
directions, consents and other communications to the Administrative Agent on
behalf of all of the Lenders.
 
(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent. The Administrative Agent or Guarantor may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.
 
Addresses for Notices:


If to Guarantor:
 
Maguire Properties, L.P.
1733 Ocean Avenue, Suite 400
Santa Monica, California 90401
Attention: Paul S. Rutter and Robert F. Maguire III
Facsimile No.: (213) 533-5100


With copies to:


Gilchrist & Rutter Professional Corp.
1299 Ocean Avenue, Suite 900
Santa Monica, California 90401
Attention: Paul S. Rutter
Facsimile No.: (310) 394-4700


If to the Administrative Agent: 


Eurohypo AG, New York Branch
1114 Avenue of the Americas
New York, New York 10036
Attention: Legal Director
Telecopier No.: (866) 267-7680


With copies to:


Eurohypo AG, New York Branch
1114 Avenue of the Americas
New York, New York 10036
Attention: Head of Portfolio Operations
Telecopier No.: (866) 267-7680


- and -


Morrison & Foerster LLP

 

24

--------------------------------------------------------------------------------





555 West Fifth Street, Suite 3500
Los Angeles, California 90013
Attention: Thomas R. Fileti, Esq.
Telecopier No.: (213) 892-5454


5.04. Expenses. If any suit or other proceeding is instituted by the
Administrative Agent (on behalf of the Lenders) to enforce this Guaranty (or any
portion hereof), Guarantor shall pay, upon demand, all of the costs and expenses
(including, without limitation, reasonable attorneys’ fees and disbursements)
incurred by the Administrative Agent and/or the Lenders, in each case to the
extent provided in Section 12.5 of the Loan Agreement; provided, however, that
such costs and expenses shall not be in duplication of any costs and expenses
paid by Borrower. The obligations of Guarantor under this Section 5.04 shall
survive the expiration, release or termination of this Guaranty.


5.05. Amendments, Etc. The terms of this Guaranty may be waived, modified and
amended only by an instrument in writing duly executed by Guarantor and the
Administrative Agent (with any required consent of the Lenders pursuant to the
Loan Agreement). Any such waiver, modification or amendment shall be binding
upon the Administrative Agent, each Lender, each holder of any of the Notes and
Guarantor.


5.06. Successors and Assigns. This Guaranty shall be binding upon and inure to
the benefit of the respective successors and assigns of Guarantor, the
Administrative Agent, the Lenders and any holder of any of the Notes (provided,
however, that Guarantor shall not assign or transfer its rights or obligations
hereunder without the prior written consent of the Administrative Agent and the
Lenders). Without notice to or the consent of Guarantor, the Administrative
Agent and any Lender may disclose any and all information in its possession
concerning Guarantor, this Guaranty and any security for this Guaranty to any
actual or prospective purchaser of any securities issued or to be issued by the
Administrative Agent and to any actual or prospective purchaser, assignee or
pledgee of any participation or other interest in the Loans, the Guaranteed
Obligations and this Guaranty.


5.07. Agents. The Administrative Agent may employ contractors, subcontractors
and other agents in connection herewith.


5.08. Event of Default. Any one or more of the following events shall constitute
an “Event of Default” under this Guaranty:
 
(a) Guarantor shall fail to pay any monetary obligations due to the
Administrative Agent or the Lenders hereunder within five (5) Business Days
following delivery by the Administrative Agent of a written demand for such
payment; or
 
(b) Guarantor shall default in the performance of any of its obligations under
Section 3.02 or Section 3.04; or
 
(c) Guarantor and/or any of its Affiliates shall default in the payment when due
of any principal of or interest on any of its (i) recourse Debt in excess of
$15,000,000 or (ii) non-recourse Debt in excess of $100,000,000, and such
default shall not be cured within any
 

 

25

--------------------------------------------------------------------------------





 
applicable notice or cure period provided with respect to such Debt; or any
event specified in any note, agreement, indenture or other document evidencing
or relating to any such Debt shall occur if the effect of such event is to
cause, or to permit the holder or holders of such Debt to cause, such
Indebtedness to become due, or to be prepaid in full (whether by redemption,
purchase, offer to purchase or otherwise), prior to its stated maturity; or
 
(d) An “Event of Default” defined in the Loan Agreement arising out of any
occurrences or events, which by their express terms apply to Guarantor (either
by reference to a “Guarantor” or to a “Borrower Party”), described in Sections
10.11, 10.12, 10.14, 10.15 or 10.17 of the Loan Agreement; or
 
(e) Any representation or warranty made by Guarantor proves to be untrue in any
material respect when made or deemed made; or
 
(f) Any default under any of the other terms, covenants or conditions of this
Guaranty (other than as described elsewhere in this Section 5.08), which
continues for ten (10) days after notice by the Administrative Agent to
Guarantor; provided, however, Guarantor shall have an additional thirty (30)
days to cure such failure if (1) such failure does not involve the failure to
make payments on a monetary obligation; (2) such failure cannot reasonably be
cured within ten (10) days; (3) Guarantor is diligently undertaking to cure such
default, and (4) Guarantor has provided the Administrative Agent with security
reasonably satisfactory to the Administrative Agent against any interruption of
payment or impairment of collateral as a result of such continuing failure; or
 
(g) The occurrence of an “Event of Default” under (as such term is defined in)
any other guaranty delivered by Guarantor to the Administrative Agent for the
benefit of the Lenders in connection with the Loans.
 
5.09. Headings. The captions and section headings appearing herein are included
solely for convenience of reference and are not intended to affect the
interpretation of any provision of this Guaranty.


5.10. Counterparts. This Guaranty may be executed in any number of counterparts,
all of which taken together shall constitute one and the same instrument and
either of the parties hereto may execute this Guaranty by signing any such
counterpart.


5.11. Severability. If any provision of this Guaranty shall be held by any court
of competent jurisdiction to be unlawful, void or unenforceable for any reason
as to any Person or circumstance, such provision or provisions shall be deemed
severable from and shall in no way affect the enforceability and validity of the
remaining provisions of this Guaranty.


5.12. WAIVER OF JURY TRIAL; COUNTERCLAIM. TO THE EXTENT PERMITTED BY LAW, EACH
OF GUARANTOR, THE ADMINISTRATIVE AGENT AND THE LENDERS HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO
TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS
GUARANTY. GUARANTOR FURTHER HEREBY IRREVOCABLY AND

 

26

--------------------------------------------------------------------------------





UNCONDITIONALLY WAIVES, IN CONNECTION WITH ANY LEGAL PROCEEDING BROUGHT BY OR ON
BEHALF OF THE ADMINISTRATIVE AGENT OR THE LENDERS WITH RESPECT TO THIS GUARANTY
OR OTHERWISE IN RESPECT OF THE LOANS, ANY AND EVERY RIGHT GUARANTOR MAY HAVE TO
(A) INTERPOSE ANY COUNTERCLAIM THEREIN, OTHER THAN A COMPULSORY COUNTERCLAIM,
AND (B) HAVE THE SAME CONSOLIDATED WITH ANY OTHER OR SEPARATE SUIT, ACTION OR
PROCEEDING. NOTHING CONTAINED IN THE IMMEDIATELY PRECEDING SENTENCE SHALL
PREVENT OR PROHIBIT GUARANTOR FROM INSTITUTING OR MAINTAINING A SEPARATE ACTION
AGAINST THE ADMINISTRATIVE AGENT OR THE LENDERS WITH RESPECT TO ANY ASSERTED
CLAIM.


[signature page follows]

 

27

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Guarantor has caused this Guaranty to be duly executed and
delivered as of the day and year first above written.


MAGUIRE PROPERTIES, L.P., a Maryland limited partnership





 
By:
MAGUIRE PROPERTIES, INC., a Maryland corporation, its general partner



By: _____________________________
Name: __________________________
Its: _____________________________


 
Address for Notices:
Maguire Properties, L.P.
1733 Ocean Avenue
Suite 400
Santa Monica, California 90401
Attention: Paul S. Rutter and
                   Robert F. Maguire III
Telecopier No. (213) 533-5100


With a copy to:
Gilchrist & Rutter Professional Corp.
1299 Ocean Avenue
Suite 900
Santa Monica, California 90401
Attention: Paul S. Rutter, Esq.
Telecopier No. (310) 394-4700


 